Citation Nr: 1424497	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-09 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disability to include chronic obstructive pulmonary disease (COPD) and asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of those proceedings is of record.

In August 2013 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In February 2014, the Veteran submitted a formal claim of entitlement to a total disability rating based on individual unemployability (TDIU) to the Agency of Original Jurisdiction (AOJ).  It has not yet been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with COPD and was likely exposed to asbestos during service.

2.  The Veteran's COPD was not present in service or until many years after service and the preponderance of the evidence of record does not establish a link between the COPD and service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In cases where a Veteran is seeking service connection, the VCAA requires that VA provides notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

May 2007 and January 2008 letters, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letters advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of Service Treatment Records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records and private medical records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran underwent a VA examination in July 2010 which involved a review of the Veteran's claims file, an in-person interview with the Veteran, a physical assessment of the Veteran, and an opinion concerning the Veteran's condition.  A second VA opinion was received in February 2014 based on a review of the evidence of record.  The Board finds the examination and opinions to be adequate because the examiners based their opinion upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has been afforded hearings before a Veterans Law Judge (VLJ) and Decision Review Officer (DRO) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearings, both the VLJ and DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  For instance, the DRO asked questions regarding the Veteran's pulmonary nodules and the VLJ discussed the issues of smoking and asbestos exposure.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of either the Board or DRO hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits, described his current symptoms, his exposure to asbestos in service, and his treating physician's opinion that the they are linked.  As such, the Board finds that, consistent with Bryant, the VLJ and DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

In August 2013 the Board remanded this claim for additional development.  There has been substantial compliance with the Board's remand directives, insofar as VA solicited lay information from the Veteran regarding his respiratory condition, obtained further VA treatment records since August 2013, and obtained a detailed medical opinion regarding the etiology of the Veteran's respiratory condition.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and it's implementing regulation, 38 C.F.R. § 3.304(d) (2011), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

III.  Analysis

Medical records indicate that the Veteran has been diagnosed with COPD and has complained of symptoms such as hoarseness, shortness of breath, and chronic coughing.  Medical records also show a noncalcified pulmonary nodule and scarring in the Veteran's lung.  Most recently the Veteran was diagnosed in January 2014 with left lower lobe pneumonia with underlying mild COPD.  The Veteran maintains that these issues are resultant from his exposure to asbestos while serving aboard a navy submarine during service.  

Service treatment records do not show any complaint, treatment or diagnosis of any respiratory condition.  However, VA has conceded that the Veteran was probably exposed to asbestos during service due to his military occupational specialty of mechanic's mate.

A private treatment note from August 2005 shows the Veteran had smoked a pack per day for forty years.  The Veteran has testified that he smoked from 1943 to 1978.

In an August 2008 letter, the Veteran's treating physician at the time, a Dr. Franco, opined that the Veteran's chronic cough, COPD and pulmonary nodule may be due to his prior exposure to asbestos.  In June 2009, Dr. Franco opined that it is highly likely that the scattered scarring on the Veteran's chest x-ray is indicative of asbestosis due to prior asbestos exposure during service.

April 2009 private treatment records from a Dr. Lorino also addressed the issue of asbestosis.  Here the physician notes that the Veteran was only exposed to asbestos for about 2 years and that his lung disease symptoms are more likely due to chronic scarring and superimposed congestive heart failure with some COPD. 

In July 2010, the Veteran underwent a VA examination.  The examiner, after reviewing the Veteran's claims file, including the findings of Dr. Franco, diagnosed COPD due to prior tobacco use, and chronic cough due to COPD.  The examiner stated that there is no evidence on the Veteran's chest CT of changes that would merit a diagnosis of pulmonary asbestosis.  The examiner noted that no interstitial fibrosis, significant pleural thickening, or pleural plaques were evident from the Veteran's treatment records.  The examiner also stated that pulmonary asbestosis causes impaired diffusing capacity and there is no evidence of impairment in any pulmonary function test results within the Veteran's claims file and that diffusion is normal on all the Veteran's PFT results.  

In June 2013 Dr. Wade, a general internist treating the Veteran for a heart condition opined that she concurred with the opinion of Dr. Franco that asbestosis is highly likely to be responsible for the scarring on his lungs.  In support of her opinion she reports having reviewed Dr. Franco's records. 

In a September 2013 private medical record a Dr. Dekich notes under the "history of present illness" that the Veteran has had a CT, showing changes of COPD and changes consistent with asbestos exposure.  There is no indication of whether this is the physician relating the Veteran's history as told to him or whether this is the physician speaking for himself.  The physician goes on to assess the Veteran with asbestosis and COPD and notes that his lung disease is likely due to asbestos as well as smoking.

In February 2014, pursuant to Board remand instructions, an opinion was obtained from a medical professional in order to reconcile the conflicting diagnoses and pathologies presented by the various physicians in this case.  After reviewing the Veteran's claims file, the VA physician opined that the Veteran's COPD and chronic cough are not likely caused or aggravated by his military service but were instead caused by his long standing cigarette smoking as demonstrated by his restrictive disease results on the PFTs and a lack of diagnostic findings on his radiographs and CT scans for asbestos. 

This physician found no clinical based medical evidence, including radiographic studies to attribute the Veteran's respiratory disorder to asbestos exposure.  She noted that the Veteran's clinical file indicates that he started to have a dry cough about the time he stopped smoking.  She pointed to the results of an August 2009 chest CT scan, the findings of which were "nonspecific and are not diagnostic of asbestosis"  according to the examining physician.  The doctor reviewed the chest x-rays and CT scans of record and concluded that the clinical and radiographic evidence strongly supported a diagnosis of COPD and chronic cough.  The doctor also explained that current medical literature clearly supports the contention that pleural plaques are pathognomonic for asbestos exposure and that no pleural plaques have been observed in the Veteran's tests.   

The Board finds that the preponderance of the evidence does not indicate that the Veteran suffers from asbestosis and that his COPD and chronic cough are not related to service. 

The Veteran has been steadfast in his contention that his current respiratory ailments are due to his asbestos exposure during service.  The Board notes however that while the Veteran is competent to provide evidence of visible symptoms, he is not competent to opine as to the diagnosis or etiology of a respiratory disability.  

The Veteran has also submitted portions of articles and web pages concerning the increased risk of lung cancer associated with exposure to asbestos and the possibility that COPD can be a complication of asbestosis.  However, these articles are not probative as the submitted documents are incomplete, the Veteran has not been diagnosed with lung cancer, and the question at issue before the Board, whether the Veteran's COPD is more likely caused by asbestos exposure or cigarette smoking, is not addressed by the submitted articles.

Concerning the medical opinions on the issue, the August 2008 letter from Dr. Franco is highly speculative in that the Veteran's chronic cough, COPD and pulmonary nodule may be due to prior asbestos exposure.  Although Dr. Franco states more definitively in his June 2009 letter that the Veteran's chest x-ray is indicative of asbestosis, medical records from Dr. Franco's office do not indicate a diagnosis of asbestosis was ever made.  Furthermore, the opinion is highly conclusory in nature and does not explain the relationship between the Veteran's asbestosis and his COPD or chronic cough.  Finally, the opinion fails to consider or explain the impact of the Veteran's decades of smoking.  Given these issues, the Board places limited probative value on Dr. Franco's letter.

Dr. Wade's opinion is afforded even less probative value as it does not appear that she reviewed all of the evidence of record or examined the Veteran's respiratory system, but merely reviewed Dr. Franco's records.  The same shortcomings are present in both opinions.

The July 2010 VA examiner diagnosed COPD but found no evidence on the asbestosis.  The examiner provided rationale for the opinion including a lack of interstitial fibrosis, significant pleural thickening or pleural plaques.  However, the examiner seemed to have proceeded from an initial premise that based on the Veteran's service records, he was not exposed to asbestos.  As VA has conceded asbestos exposure, the opinion cannot be afforded a high degree of probative value.

Dr. Dekich definitively diagnoses asbestosis, although it is unclear whether or not this is due to the Veteran's reported history or to the results of a thorough examination.  In either case, the opinion offered by Dr. Dekich that the Veteran's condition is due to asbestos exposure and smoking is merely a conclusory statement with no underlying rationale.

The most probative evidence on the subject of a relationship between the Veteran's current condition and service is the February 2014 VA medical opinion.  This opinion addressed the Veteran's exposure to asbestos, his history of smoking, the test results and chest CT scans contained within the claims file, and the opinions submitted by previous treatment providers.  The opinion was supported by current medical literature and a thorough explanation of the relationship between the Veteran's test results, symptomatology and prior history.  The conclusion that the Veteran's COPD and chronic cough are due to smoking rather than asbestos exposure is well-reasoned and fully articulated.

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's current respiratory condition is related to service. Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable here.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a respiratory disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


